UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WARD EVERETTE MOHLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:12-cv-80449-GEC-RSB; 5:91-cr-00131-GEC-2)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ward Everette Mohler, Appellant Pro Se.    Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ward     Everette       Mohler       seeks    to    appeal          the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28   U.S.C.A.     § 2255      (West        Supp.         2012)       motion,    and

dismissing it on that basis.              The order is not appealable unless

a     circuit     justice       or      judge       issues           a     certificate           of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                          A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies       this        standard          by        demonstrating             that

reasonable      jurists      would      find        that     the          district          court’s

assessment      of     the   constitutional               claims         is      debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                              When the district

court denies relief on procedural grounds, the prisoner must

demonstrate       both   that     the    dispositive            procedural            ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Mohler has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.

             Additionally,        we    construe      Mohler’s            notice       of    appeal

and    informal      brief   as   an     application            to       file    a    second     or

                                              2
successive § 2255 motion.              United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                 In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:          (1) newly discovered evidence, not previously

discoverable        by   due    diligence,       that    would        be    sufficient      to

establish      by    clear      and    convincing        evidence          that,    but    for

constitutional error, no reasonable factfinder would have found

the   movant    guilty         of   the    offense;      or     (2)    a     new    rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                 28 U.S.C.A.

§ 2255(h) (West Supp. 2012).                   Mohler’s claims do not satisfy

either of these criteria.                 Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately     presented          in    the    materials

before   the    court     and       argument     would    not    aid       the     decisional

process.



                                                                                    DISMISSED




                                             3